Exhibit For Immediate Release Contact: Robert J. Habig 650.525.3310 ir@avistar.com AVISTAR COMMUNICATIONS REPORTS FINANCIAL RESULTS FOR THE FIRST QUARTER OF 2008 Progress in cost alignment, and go-to-market and product strategies for 2008 growth offsetting patent challenge SAN MATEO, CA – April 17, 2008 – Avistar Communications Corporation (NASDAQ: AVSR), a video collaboration platform provider, today announced its financial results for the three months ended March 31, 2008. Financial highlights for the quarter included: · Total revenue, prepared in accordance with GAAP, was $1.2 million, as compared to $1.9 million for the quarter ended December 31, 2007. · Income from settlement and licensing activity, which management sees as a key component of the company’s “top line” performance, was $1.1 million in both the first quarter of 2008 and the fourth quarter of 2007. · Net income represented a loss of $3.8 million, or $0.11 per basic and diluted share.The fourth quarter of 2007 posted a similar result of a loss of $3.7 million, or $0.11 per basic and diluted share. · The cash and cash equivalent balance at the end of the first quarter was $6.0 million. “The first quarter of 2008 has been both formative and challenging for Avistar,” said Simon Moss, Avistar’s President and CEO. “Our first quarter financial results did not reflect the significant progress that has been achieved in our turn-around initiatives. A primary cause for this is simple to identify a reduction in revenue and licensing proceeds versus our expectations was caused by an external party’s submittal of our entire U.S. patent portfolio into re-examination in the U.S. Patent and Trademark Office, as has been previously communicated.This single, but dramatic, action resulted in delays in our licensing activity, and caused disruption in our product sales channel.We’ve responded decisively with a set of cost management programs which will provide considerable relief beginning in the second quarter.” Mr. Moss continued, “This development happened at an especially critical time for the company, and as previously disclosed, has impacted a number of strategic and growth initiatives that we were enthusiastically pursuing. As we’ve previously and frequently stated, our business is “lumpy” and will continue to be as long as technology and licensing proceeds constitute a large portion of our “top line” mix. The process of patent re-examination will make our stated objective of achieving profitable growth in 2008 more challenging. However, Avistar has adapted quickly, and intends to maintain its key strategic goals including the delivery of world class product, and the establishment of effective partnerships with large technology companies, in addition to the achievement of positive revenue and licensing growth and profit trends.” Examples of our progress include: § Projected operating expense for 2008 will represent a 40% reduction relative to 2007, while delivery on client commitments and product innovations continue. § We have recently signed important services and funded development agreements, including a project for the development of a potentially market-changing video-enabled supply chain community, linking buy-side and sell-side firms and corporate treasury departments. § Continuing progress on technology licensing discussions with a large, global IT provider, as one avenue for Avistar to participate in the dynamic growth of the Unified Communications (UC) market, a market that is estimated by Wainhouse Research to reach $16.6 billion by 2012. § And despite a significant downturn during the first quarter in Avistar’s traditional and dominant vertical – that being Financial Services – we maintained historical levels of sales bookings, actually reflecting a modest increaserelative to the fourth quarter of 2007, and added multiple new clients. “We are clear, though, that the action against us represents a significant challenge,” Mr. Moss continued, “Our team has acted decisively and quickly, and the company has shown itself to be impressively adaptive as we have set the stage for improvement in the second quarter.Beyond that, we are in a strong position to exploit opportunities that the first quarter identified, progressed or signed.” About Avistar Communications Corporation Avistar creates technology that provides the missing critical element in unified communications: bringing people in organizations face-to-face through enhanced communications, for true collaboration anytime, anyplace. Its latest product, C3, draws on over a decade of market experience to deliver a single-click desktop or room-based videoconferencing and collaboration experience, that moves business communications into a new era. Available as a stand-alone solution, or integrated with existing unified communications software from other vendors, Avistar’s C3 users gain instant messaging-style ability to initiate video communications and collaborate across and outside the enterprise. Patented bandwidth management enables thousands of users to access desktop videoconferencing, Voice over IP (VoIP), collaboration services, and streaming media without requiring substantial new network investment or impairing network performance. Avistar’s desktop videoconferencing and collaboration installations are among the world’s largest, including more than 18,000 seats in more than 40 countries. Clients report as much as a 20 percent reduction in travel expense and carbon emissions, 3 percent increase in productivity, and immeasurably improved relationship building within their organizations, as well as with suppliers and customers.
